Title: To Thomas Jefferson from Madame Le Roy, [1787–1788?]
From: Le Roy, Madame
To: Jefferson, Thomas



rue denfer pres le luxembourg, no. 122 [1787–1788?]

Md. Le Roy, née baronne de Messey, a l’honneur de pryer monsieur de jifersonne de vouloire bien faire passe la Lettre si joint à monsieur Franklin. Elle luy en sera infiniment obligé. Elle espere que c’est la voix la plus sure pour qu’ille La recoive. Elle a Celuy de L’assure de cest sentimens et de Le pryer d’agréé mils enpresse complimens de sa part.
